*1339OPINION
MURNAGHAN, Circuit Judge:
Under Part B of the Individuals with Disabilities Education Act (“IDEA” or “IDEA-B”), federal funds are provided to participating states for the purpose of helping them to educate disabled children. In order to be eligible for the federal assistance, a state must meet numerous requirements prescribed by Congress, one of which is that the state “assure[ ] all children with disabilities the right to a free appropriate public education.” After learning that Virginia has a policy under which a disabled child may be deprived of all educational services by way of expulsion or long-term suspension if that child misbehaves in a manner unrelated to his or her disability, the United States Department of Education threatened to withhold all of Virginia’s IDEA-B funds unless it amended that policy so that expelled or suspended disabled children could receive educational services in an alternative setting. In Virginia Department of Education v. Riley (Riley I), 23 F.3d 80 (4th Cir.1994), we ordered the Department to conduct a hearing on the matter. Following that hearing, the Secretary of Education ruled that Virginia’s entire allotment of IDEA-B funds could indeed be withheld until the state agreed to amend its disciplinary policies. Virginia has appealed that ruling on numerous grounds. We affirm.
I.
A.
In Part B of the IDEA — formerly known as the Education of the Handicapped Act1— Congress has directed the Department of Education to provide financial assistance, under prescribed conditions, to state and local education agencies for the education of disabled children. See 20 U.S.C. §§ 1411-20 (1990 & Supp.1996). The IDEA-B program is administered by the Office of Special Education Programs (“OSEP”), housed within the Department of Education’s Office of Special Education and Rehabilitative Services (“OSERS”). 20 U.S.C. § 1402(a) (Supp. 1996). To receive IDEA-B funds, a state must do two things. First, the state must submit to OSEP a plan covering a period of three fiscal years, describing (among other things) the policies and procedures that will govern the expenditure of the federal funds. See 20 U.S.C. § 1413 (1990 & Supp.1996); 34 C.F.R. § 300.110. Second, the state must meet the eligibility requirements described in the Act. One of those requirements is that the state have “in effect a policy that assures all children with disabilities the right to a free appropriate public education.”2 20 U.S.C. § 1412(1) (Supp.1996); see also 34 C.F.R. § 300.121(a) (“Each State plan must include information that shows that the State has in effect a policy that ensures that all children with disabilities have the right to FAPE [free appropriate public education] within the age ranges and timelines under § 300.122.”). If the Secretary of Education determines, after notice and an opportunity for a hearing, that the state has failed substantially to comply with that or other requirements set out in sections 1412 and 1413, he or she “shall, after notifying the State educational agency, withhold any further [IDEA-B] payments to the State.” 20 U.S.C. § 1416(a) (Supp.1996).
B.
In August 1992, Virginia submitted to OSEP its IDEA-B plan for fiscal years 1993, 1994, and 1995. The Assistant Secretary of Education for OSERS conditionally approved the plan in October 1992 and permitted Virginia to receive its funds for fiscal year 1993. The Department of Education thereafter discovered that Virginia has a stated policy under which, “[i]f there is no causal connection [between a child’s misconduct and his or *1340her -disability] and if the child was appropriately placed at the time of the misconduct, the child may be disciplined the same as a non-handicapped child.”3 On December 17, 1993, the Department notified Virginia officials that it would not release Virginia’s IDEA-B funds for fiscal years 1994 and 1995' unless Virginia altered that policy. Relying upon the Act’s statement that a participating state must have “in effect a policy that assures all children with disabilities the right to a free appropriate public education,” as well as upon the Department’s prior interpretation of that provision, the Department asserted that “even during a disciplinary removal that exceeds 10 school days, [participating states] may not cease educational services to students with disabilities ... regardless of whether the student’s misconduct is determined to be a manifestation of the student’s disability.”
Virginia refused to amend its policy, insisting that, if a child’s misbehavior is unrelated to his or her disability, IDEA-B does not strip school officials of their right to deprive the student of all educational services by expelling him or her or by suspending him or her for an extended period of time. After the Department refused to grant it a hearing on the matter, Virginia petitioned this court for interlocutory relief, seeking the release of its $50.2 million IDEA-B allotment for fiscal year 1994. We granted Virginia the relief it requested, holding that, under 20 U.S.C. § 1416(a), Virginia could not be deprived of its IDEA-B funds without reasonable notice and an opportunity for a hearing. Riley I, 23 F.3d at 84-87. The Secretary complied with that ruling, releasing the funds for fiscal year 1994 and ordering that a hearing be held concerning the disposition of the funds for fiscal year 1995.
In October 1994, a hearing was indeed held. The Hearing Officer found (1) that “IDEA-B requires states to assure that eligible students with disabilities suspended long-term or expelled for conduct unrelated to their disabilities continue to receive special education services;” (2) that the Department’s policy on the matter had been articulated in the form of “an interpretive rule not subject to the notice and comment provisions” of the Administrative Procedure Act (“APA”); (3) that the Department’s demand that Virginia amend its policy “did not amount to imposing [on Virginia] an impermissible new condition;” and (4) that the Secretary was acting within the scope of his lawful discretion when he proposed that Virginia’s entire allotment of IDEA-B funds for fiscal year 1995, as well as all future IDEA-B funds, be withheld if Virginia refused to amend its policies in the manner demanded by the Department.
Pursuant to 34 C.F.R. § 300.585, the Secretary reviewed the Hearing Officer’s findings, then issued his final decision on July 3, 1995. The Secretary largely concurred with the Hearing Officer’s conclusions, finding (1) “that the IDEA-B, its interpretive guidance, and the case law require the continuation of education services to eligible disabled school children who are suspended long-term or expelled from their current school setting when their misconduct is unrelated to their disability;” (2) that “the Department’s interpretation of IDEA-Part B is an interpretive rule not subject to the notice and comment provisions of the APA;” (3) that concerns we expressed in Riley I regarding whether the Department was imposing an impermissible new condition on Virginia were cured when Virginia was given the opportunity to present its arguments to the Hearing Officer; (4) that the Department was, in fact, not imposing such an impermissible new condition; (5) that Congress had given the Secretary the authority to withhold all of a state’s IDEA-B funds if the state refuses to comply with the Act’s requirements; and (6) that, despite those findings, Virginia would have access to its 1995 funds pending its appeal of the Secretary’s decision.
Virginia has appealed, contending that Congress must clearly demonstrate its intent to override local authority concerning school disciplinary policies before the federal government may intrude in such matters, and *1341that no such intent has been evinced here. Virginia also argues that the position taken by the Department in the instant case violates the “equal access” purpose of IDEA-B, that the Department is unlawfully coercing Virginia by threatening to withhold its entire IDEA-B allotment, and that the Department’s policies cannot be imposed on Virginia because they were not promulgated in compliance with the APA.
C.
We must regard the Secretary’s findings of fact as conclusive if they are supported by substantial evidence. 20 U.S.C. § 1416(b)(2). As we explain below, we find the pertinent statutory provisions unambiguous and therefore review the Secretary’s conclusions of law de novo.4 See Chevron U.S.A. v. Natural Resources Defense Council, 467 U.S. 837, 842-43, 104 S.Ct. 2778, 2781, 81 L.Ed.2d 694 (1984) (“If the intent of Congress is clear, that is the end of the matter; for the court, as well as the agency, must give effect to the unambiguously expressed intent of Congress.”).
II.
Virginia’s principal contention on appeal has been that the authority of state and local school officials to discipline their students as they reasonably see fit can only be overridden by a federal agency when Congress has unambiguously authorized it to do so. Virginia has pointed out that education is an area “where States historically have been sovereign,” United States v. Lopez, — U.S. -, -, 115 S.Ct. 1624, 1632, 131 L.Ed.2d 626 (1995), and that “[n]o single tradition in public education is more deeply rooted than local control over the operation of schools,” Milliken v. Bradley, 418 U.S. 717, 741, 94 S.Ct. 3112, 3125, 41 L.Ed.2d 1069 (1974). Virginia believes that the Department of Education is trying to blunt one of school officials’ most useful disciplinary tools: total exclusion from the education process by way of expulsion or long-term suspension. See Goss v. Lopez, 419 U.S. 565, 580, 95 S.Ct. 729, 739, 42 L.Ed.2d 725 (1975) (observing that “[suspension is considered ... to be a necessary tool to maintain order”). Virginia therefore contends that, because Congress has not clearly given it permission to do so, the Department cannot attempt to compel the state to alter its disciplinary policies by withholding its allotment of federal funds.5
The principles governing Congress’s ability to place conditions on the states’ receipt of federal funds are fairly well established. In South Dakota v. Dole, 483 U.S. 203, 107 S.Ct. 2793, 97 L.Ed.2d 171 (1987), the Supreme Court acknowledged Congress’s broad power, pursuant to its spending authority under Article I, Section 8,6 to “attach *1342conditions on the receipt of federal funds” in an effort ‘“to further broad policy objectives.’” Id. at 206, 107 S.Ct. at 2795-96 (quoting Fullilove v. Klutznick, 448 U.S. 448, 474, 100 S.Ct. 2758, 2772, 65 L.Ed.2d 902 (1980) (opinion of Burger, C.J.)). That power to place conditions on the receipt of federal funds is subject, though, to at least four restrictions: (1) Congress “must be in pursuit of ‘the general welfare,’ ” id. at 207, 107 S.Ct. at 2796; (2) Congress must unambiguously articulate the applicable conditions, thereby “‘enabl[ing] the States to exercise their choice knowingly, cognizant of the consequences of their participation,’ ”7 id. (quoting Pennhurst State Sch. and Hosp. v. Halderman, 451 U.S. 1, 17, 101 S.Ct. 1531, 1540, 67 L.Ed.2d 694 (1981)); (3) the conditions must be related “ ‘to the federal interest in particular national projects or programs,’” id. (quoting Massachusetts v. United States, 435 U.S. 444, 461, 98 S.Ct. 1153, 1164, 55 L.Ed.2d 403 (1978) (plurality opinion)); and (4) “other constitutional provisions may provide an independent bar to the conditional grant of federal funds,”8 id. at 208, 107 S.Ct. at 2796. It is the second of those restrictions that Virginia believes precludes the Department’s withholding of federal funds in the case at bar.
The principal issue in the instant case is therefore this: When Congress stated that all states receiving IDEA-B funds must have “in effect a policy that assures all children with disabilities the right to a free appropriate public education,” did it clearly indicate that states receiving IDEA-B funds could not deprive a disabled student of all educational services, even if the student had been expelled or suspended due to conduct unrelated to his or her disability? In order to answer that question, it is useful to review the facts underlying two of the Supreme Court’s leading decisions in the area of conditional federal grants, Pennhurst and Dole. In Pennhurst, the Court reviewed the provisions of the Developmentally Disabled Assistance and Bill of Rights Act of 1975, then codified at 42 U.S.C. §§ 6000 et seq.9 Under the Act, the federal government offered to provide funds to the states in order to help them implement programs designed to care for and treat developmentally disabled individuals. 451 U.S. at 11, 101 S.Ct. at 1536-37. Each state could choose either to comply with the conditions set forth in the Act and thereby receive the federal funds or instead to forego the opportunity to participate in the program. Id. Six sections of the Act described, in explicit terms, the conditions a state was required to meet in order to receive federal support. Id. at 12-13, 23, 101 S.Ct. at 1537-38, 1543. A seventh section— section 6010, the so-called “bill of rights” section — contained Congress’s findings with respect to the kinds of programs to which it believed individuals with developmental disabilities were entitled.10 Id. at 13, 101 S.Ct. at 1537-38.
The Solicitor General contended that, in section 6010, Congress had prescribed conditions that a state must meet in order to receive federal funds under the Act. Id. at 22, *1343101 S.Ct. at 1542. The Court rejected that proposition on several grounds. First, unlike the six sections in which conditions had been expressly prescribed, Congress gave no express indication that section 6010 was intended to impose conditions. Id. at 23, 101 S.Ct. at 1543. Second, unlike the Solicitor General, the Department of Health and Human Services — the agency charged with administering the Act, id. at 11, 101 S.Ct. at 1536-37 — had taken the position that the Department could not withhold federal funds if a state failed to act fully in accordance with section 6010’s findings, id. at 23, 101 S.Ct. at 1543. Third, the small sum ($1.6 million) provided to the given state was “woefully inadequate to meet the enormous financial burden” of complying with each of section 6010’s aspirations.11 Id. at 24, 101 S.Ct. at 1543. Fourth, because much of the language of section 6010 was indeterminate, the Court found that Congress had not “spoke[n] so clearly that [the Court could] fairly say that the State could make an informed choice.” Id. at 25, 101 S.Ct. at 1544. Finally, the Court believed that several other provisions of the Act would be rendered superfluous if the aspirations expressed in section 6010 were deemed to constitute conditions on the receipt of federal funds. Id. at 25-27, 101 S.Ct. at 1544-45.
In Dole, the State of South Dakota asked the Court to review federal legislation under which the Secretary of Transportation has been directed to withhold five or ten percent of a state’s federal highway dollars if, under that state’s laws, a person less than twenty-one years of age is permitted to purchase alcoholic beverages. See 23 U.S.C. § 158. The Court upheld the Secretary’s withholding of federal funds from South Dakota under that provision, finding, inter alia, that “[t]he conditions upon which States receive the funds ... could not be more clearly stated by Congress.” 483 U.S. at 208, 107 S.Ct. at 2797.
Guided by those cases and the principles they exemplify, we conclude that Congress has indicated with sufficient clarity that a state risks losing all or part of its IDEA-B funds if it refuses to provide educational services to a disabled student who has been expelled or suspended for conduct unrelated to his or her disability.12 We reach that conclusion for several reasons.
First, to the extent that Pennhurst is analogical authority in support of Virginia’s position (as Virginia contends that it is), that case is easily distinguished. Unlike the legislation in Pennhurst, the statutory provision in the case at bar appears in a section that expressly imposes conditions on the receipt of federal funds, the agency charged with administering the statute believes the statute imposes the condition in question, the federal funds provided to Virginia each year (more than $50 million) are not inadequate to meet the burden imposed by that condition, and holding that that condition has indeed been imposed by Congress would not render other portions of the Act superfluous.
Second, IDEA-B’s plain language leaves no room for exceptions of the kind that Virginia has asked us to read into it. The Act requires that participating states *1344have “in effect a policy that assures all children with disabilities the right to a free appropriate public education.” If a state refuses to offer educational services to a disabled child due to that child’s conduct— regardless of whether that conduct is a manifestation of the child’s disability — then it has ceased to assure that child of “the right to a free appropriate public education.” Contrary to Virginia’s belief, the statute in no way indicates that a disabled student forfeits that right when he or she misbehaves in a manner unrelated to his or her disability. The Act’s unqualified language is therefore sufficiently clear to have enabled Virginia authorities to perceive that they would have to adjust their disciplinary policies for disabled students if they wished to participate in the IDEA-B program. Compare Timothy W. v. Rochester, New Hampshire, Sch. Dist., 875 F.2d 954, 960-61 (1st Cir.) (rejecting the argument that, in order to demand educational services under the Act, a child must show that he or she would benefit from such services; because the Act is unequivocal and “is permeated with the words ‘all handicapped children’ ... the Act in its entirety makes clear that a ‘zero-reject’ policy is at the core' of the Act”), cert. denied, 493 U.S. 983, 110 S.Ct. 519, 107 L.Ed.2d 520 (1989).
Third, enforcing the plain meaning of section 1412(1) — that is, holding that the word “all” does, in fact, mean “all” — need not lead to absurd results. The Department has pointed out that “the issue of whether children with disabilities may be expelled or suspended from school for misconduct unrelated to their disabilities [is wholly distinct from] the issue of whether the statute requires that continuing special educational services be provided to [such] students.” IDEA-B does not prevent school officials from suspending or expelling disabled stúdents who have misbehaved; the statute merely requires that educational services then be provided in some kind of alternative setting.13 Elsewhere in the Act, Congress has contemplated the provision of educational services in just such alternative settings. See 20 U.S.C. § 1415(e)(3)(B)(i) (Supp.1996) (“Except as provided in clause (iii), if the proceedings conducted pursuant to this section involve a child with a disability who is determined to have brought a weapon to school under the jurisdiction of such agency, then the child may be placed in an interim alternative educational setting, in accordance with State law, for not more than 45 days.”) (emphasis added).
Fourth, we believe that upholding the Secretary’s decision in the ease at bar is consistent with the Supreme Court’s ruling in Honig v. Doe, 484 U.S. 305, 108 S.Ct. 592, 98 L.Ed.2d 686 (1988). At issue in Honig was the Act’s “stay-put” provision, which states that a disabled child “shall remain in [his or her] then current educational placement” until various review proceedings have been completed, unless local school officials and the child’s parents agree to the contrary. See 20 U.S.C. § 1415(e)(3) (Supp.1996). Two students who had been expelled due to “violent and disruptive conduct” arising from their disabilities, see 484 U.S. at 312-15, 108 S.Ct. at 598-99, argued that the state could not unilaterally expel them unless those procedures had been followed. The Supreme Court agreed.14 The Court held that the language of the statute was unequivocal, and rejected school officials’ attempt “to read a ‘dangerousness’ exception into the stay-put provision.” Id. at 323, 108 S.Ct. at 604. The Court disagreed with the school officials’ contention “that Congress thought the residual authority of school officials to exclude dangerous students from the classroom too obvi*1345ous for comment.” Id. Instead, the Court reasoned as follows:
We think it clear ... that Congress very much meant to strip schools of the unilateral authority they had traditionally employed to exclude disabled students, particularly emotionally disturbed students, from school. In so doing, Congress did not leave school administrators powerless to deal with dangerous students; it did, however, deny school officials their former right to “self-help,” and directed that in the future the removal of disabled students could be accomplished only with the permission of the parents or, as a last resort, the courts.
Id. at 323-24, 108 S.Ct. at 604. Just as the Court in Honig refused to read a “dangerousness” exception into the Act’s stay-put provision, we refuse to read a “suspension or expulsion for conduct unrelated to disability” exception into the Act’s requirement that “all” disabled children be assured “the right to a iree appropriate public education.”
III.
Virginia has argued that, by enacting IDEA-B, Congress intended merely to provide disabled children with educational opportunities equal to those enjoyed by their non-disabled counterparts. See, e.g., 20 U.S.C. § 1400(b)(3) (Supp.1996) (stating that “more than half of the children with disabilities in the United States do not receive appropriate educational services which would enable them to have full equality of opportunity”). Finding no indication in the statute “that Congress intended to insulate special education students from the same discipline that non-disabled students may fairly incur, when they purposefully engage in identical misconduct unrelated to any disability,” Virginia believes that the Department is attempting to give disabled students “more rights than other students” in a manner not contemplated by Congress.
We are unpersuaded by Virginia’s reasoning. First, as we have indicated, the plain language of the statute supports the Secretards finding that Congress has imposed on participating states the condition that the Department seeks to enforce against Virginia here. Second, it cannot be disputed that, in other sections of the Act, Congress has indeed granted disabled children “more rights” than those enjoyed by non-disabled children. For example, IDEA-B confers upon disabled children the right to an annually reviewed“individualized education program,” prepared by the school district, the child’s teacher and parents, and, when possible, the disabled child himself or herself. See 20 U.S.C. §§ 1401(a)(20), 1414(a)(5) (Supp.1996). The specific provision at issue in Honig v. Doe— the Act’s so-called “stay put” provision, discussed supra — also confers unique rights upon disabled children. Any argument founded upon strict equality of treatment under the Act must therefore fail.
IV.
Virginia contends that the Department is using IDEA-B’s monetary incentives “as a ‘club’ to beat [Virginia] into submitting to [the Department’s] administrative interpretation” of the statute. Virginia states that, in 1994, only about 126 of the state’s 128,000 disabled children were expelled for conduct unrelated to their disabilities. By threatening to withhold Virginia’s entire IDEA-B allotment, Virginia argues that the Department is exercising undue influence over the state’s educational policies in violation of the Tenth Amendment15 and general principles of federalism.
We should begin by noting that the plain language of the statute authorizes the Department to withhold a state’s entire allotment of IDEA-B funds if the state fails to comply with the conditions expressed in the statute. See 20 U.S.C. § 1416(a) (Supp.1996) (“Whenever the Secretary ... finds that there has been a failure substantially to comply with any provision of section 1412 or section 1413 of this title, ... the Secretary shall, after notifying the State educational agency, withhold any further payments to the State under this subchapter____”) (em*1346phasis added). The issue at hand, therefore, is whether the Department’s exercise of that delegated authority is so coercive that it violates the Tenth Amendment or principles of federalism implicit in our system of government.
Though the attachment of conditions to the receipt of federal funds generally does not amount to the kind of commandeering of the states’ legislative processes that is proscribed by the Tenth Amendment, see, e.g., Dole, 483 U.S. at 210, 107 S.Ct. at 2797-98, the Supreme Court has indicated that “in some circumstances the financial inducement offered by Congress might be so coercive as to pass the point at which [permissible] ‘pressure turns into [impermissible] compulsion,’ ” id. at 211, 107 S.Ct. at 2798 (quoting Steward Machine Co. v. Davis, 301 U.S. 548, 590, 57 S.Ct. 883, 892, 81 L.Ed. 1279 (1937)). As we observed earlier this year, however, “[n]o court ... has ever struck down a federal statute on grounds that it exceeded the Spending Power.” Commonwealth of Virginia v. Browner, 80 F.3d 869, 881 (4th Cir. 1996); see also State of Nevada v. Skinner, 884 F.2d 445, 448 (9th Cir.1989) (“The coercion theory has been much discussed but infrequently applied in federal case law, and never in favor of the challenging party.”), cert. denied, 493 U.S. 1070, 110 S.Ct. 1112, 107 L.Ed.2d 1019 (1990). Indeed, courts have occasionally expressed doubts with respect to whether a finding of genuine coercion can ever reliably be made. See, e.g., Steward Machine Co., 301 U.S. at 590, 57 S.Ct. at 892 (ruling that no such coercion had occurred in the case then before the Court, “assuming] that such a concept can ever be applied with fitness to the relations between state and nation”); Skinner, 884 F.2d at 448 (identifying numerous difficulties that arise when one attempts to apply the coercion theory).
We are certain that, wherever the line separating encouragement from coercion may lie, Congress has not crossed it in the ease at bar.
It is true that the Department has threatened to withhold all of Virginia’s IDEA-B funds. Contrary to Virginia’s suggestion, though, the mere fact that the federal government threatens to withhold an entire federal grant, rather than a mere portion of it (such as the five percent of federal highway dollars in Dole), does not necessarily compel a state to comply with the conditions attached to that grant. If the federal government were to offer education grants of a mere $1,000, for example, a state surely would not genuinely be compelled to comply with the conditions attached to that grant, even if the government threatened to withhold 100 percent of it: the sum is small enough that a state could easily choose to forego the benefits of the grant in favor of retaining policy-making independence.
In the case at bar, the Department wishes to withhold a substantial sum — more than $50 million per year. Yet that sum represents a fairly small percentage of Virginia’s total expenditures for the education of disabled children. The division chief for finance at Virginia’s State Department of Education testified in the proceedings below that Virginia’s education expenditures for disabled children average about $9,000 per student. She also stated that Virginia currently serves approximately 128,000 disabled children and that the state’s annual IDEA-B grants provide about $400 per child. Through the IDEA-B program, therefore, the federal government is providing approximately five percent of the funds needed to educate Virginia’s disabled children. While we do not doubt for a moment that the loss of those funds would be sharply felt, we cannot say that the federal government is providing such a significant proportion of the funds needed by Virginia that the state has no choice but to comply with the conditions attached to receiving the federal dollars. We reject Virginia’s coercion argument accordingly.
V.
Virginia has argued that, even if the Department has properly construed the provisions of IDEA-B, it may not enforce that interpretation of the Act against Virginia because it has acted by way of a “legislative rule,” rather than an “interpretive rule,” and therefore must abide by the notice and comment provisions of the APA. Virginia has also *1347pointed out that, under 20 U.S.C. § 1417(b), the Secretary was required to “issue, not later than January 1, 1977, ... such rules and regulations as may be necessary” to “carry[ ] out the provisions of this subehapter” and that “[n]o other less formal method of implementing such provisions is authorized.”
An agency issues an “interpretive rule” when it “simply states what [it] thinks the statute means, and only reminds affected parties of existing duties.” General Motors Corp. v. Ruckelshaus, 742 F.2d 1561, 1565 (D.C.Cir.1984) (quotation omitted), cert. denied, 471 U.S. 1074, 105 S.Ct. 2153, 85 L.Ed.2d 509 (1985). An agency issues a “legislative rule” when it “intends to create new law, rights or duties.” Id. Unlike interpretive rules, legislative rules have the force of law; consequently, when an agency issues a legislative rule, it must abide by the notice and comment procedures mandated by the APA. Chen Zhou Chai v. Carroll, 48 F.3d 1331, 1340 (4th Cir.1995); see 5 U.S.C. § 553.
The Seventh Circuit has addressed the precise issue raised in the instant case. In Metropolitan School District of Wayne Township v. Davila, 969 F.2d 485 (7th Cir. 1992), cert. denied, 507 U.S. 949, 113 S.Ct. 1360, 122 L.Ed.2d 740 (1993), the Ohio Department of Education’s director of special education had asked OSERS whether IDEA-B “requires states to provide educational services to disabled children who are expelled or suspended for an extended period for reasons unrelated to their disability.” Id. at 487. OSERS had responded by way of a letter, indicating that it believed IDEA-B did indeed require such continuation of services. Id. An Ohio school district filed suit, contending that OSERS had issued a legislative rule and that the agency therefore needed to comply with the APA’s notice and comment requirements for issuing such rules. Id. The Seventh Circuit ruled in favor of the Department of Education. The court determined that OSERS had merely issued an interpretive rule, relying upon the statutory language and the legislative history in an effort to determine what Congress intended. Id. at 492.
We find the Seventh Circuit’s reasoning persuasive. The Department has simply told Virginia what it believes IDEA-B requires; it has not attempted to create new rights or duties. Consequently, we find that the agency has issued an interpretive rule and that the notice and comment requirements of the APA are inapplicable. We similarly reject Virginia’s argument that 20 U.S.C. § 1417(b) required the Department to employ more formal procedures when it attempted to enforce the plain language of IDEA-B.

m.

For the foregoing reasons, we uphold the Secretary’s final decision.

AFFIRMED.


. Congress changed the title of the Act in 1990. See Education of the Handicapped Act Amendments of 1990, Pub.L. No. 101-476, 104 Stat. 1103, 1141-42 (codified as amended at 20 U.S.C. § 1400(a) (Supp.1996)).


. Congress stated that its purpose in enacting the legislation was "to assure that all children with disabilities have available to them ... a free appropriate public education which emphasizes special education and related services designed to meet their unique needs.” 20 U.S.C. § 1400(c) (Supp.1996).


. An iteration of the policy appeared in the documents originally submitted by Virginia with its 1993-95 plan. The Department either did not notice or did not become concerned about the policy until many months later.


. Virginia agrees that the Secretary's conclusions of law must be reviewed de novo. Its argument, though, is curious. Virginia believes that the terms of IDEA-B are unambiguous and that we therefore should not defer to the Secretary’s interpretation of the statute, but should instead enforce the statute's plain meaning. Yet, as we suggest below, Virginia also believes that, when Congress said that participating states must have in place “a policy that assures dll children with disabilities the right to a free appropriate public education,” it really did not mean "all.” Congress, in Virginia’s view, intended that an exception be made for disabled students who have been expelled or suspended long-term due to misbehavior that is unrelated to their disabilities. To find that Congress intended that such an exception be made, we would have to find ambiguity in Congress’s use of the word "all.” And if ambiguity did inhere in the statute, the Secretary’s interpretation of it would be entitled to substantial deference. See, e.g., Honig v. Doe, 484 U.S. 305, 325 n. 8, 108 S.Ct. 592, 605 n. 8, 98 L.Ed.2d 686 (1988) (deferring to the Secretary’s interpretation of the phrase "change in placement” in IDEA-B, see 20 U.S.C. § 1415(e)(3), because that phrase is ambiguous); Chevron U.S.A., 467 U.S. at 843-45, 104 S.Ct. at 2781-83 (holding that a court must defer to an agency’s construction of a statute that the agency administers when Congress has not "directly spoken to the precise question at issue” and when the agency's interpretation of the statute is a reasonable one).


. Contrary to Virginia's implicit suggestion, the Supreme Court has not articulated education-specific rules to be applied in the area of conditional federal spending. Virginia does employ the proper terms of analysis, however, insofar as it asks whether Congress has unambiguously spoken to the matter at issue.


. Clause 1 of Section 8 states, in pertinent part:
"The Congress shall have Power To ... provide for the common Defence and general Welfare of the United States____"


. The Court has explained that
legislation enacted pursuant to the spending power is much in the nature of a contract: in return for federal funds, the States agree to comply with federally imposed conditions. The legitimacy of Congress’ power to legislate under the spending power thus rests on whether the State voluntarily and knowingly accepts the terms of the "contract.”
Pennhurst, 451 U.S. at 17, 101 S.Ct. at 1539-40.


. The Dole Court rejected the notion that, absent undue coercion, the Tenth Amendment may constitute such an "independent bar." See 483 U.S. at 210, 107 S.Ct. at 2797 (“We have also held that a perceived Tenth Amendment limitation on congressional regulation of state affairs did not concomitantly limit the range of conditions legitimately placed on federal grants.”). By making reference to “an independent bar,” the Court meant only "that the [spending] power may not be used to induce the States to engage in activities that would themselves be unconstitutional." Id.


. The Act has since been substantially amended. All references are to the version of the Act then before the Cotut.


. Section 6010 stated, inter alia, that ”[p]ersons with developmental disabilities have a right to appropriate treatment, services, and habilitation for such disabilities,” and that such "treatment, services, and habilitation ... should be designed to maximize the developmental potential of the person and should be provided in the setting that is least restrictive of the person’s personal liberty.” 451 U.S. at 13, 101 S.Ct. at 1538.


. In light of the small sum provided under the Act, the Court concluded that it "defie[d] common sense ... to suppose that Congress implicitly imposed this massive obligation on participating States.” 451 U.S. at 24, 101 S.Ct. at 1543.


. A few other courts have reached a contrary conclusion. See Doe v. Maher, 793 F.2d 1470, 1482 (9th Cir. 1986) (stating that a state does not violate the Act if it deprives a disabled child of all educational services because of “misbehavior [that] is properly determined not to be a manifestation of his handicap"), aff'd as modified sub nom. Honig v. Doe, 484 U.S. 305, 108 S.Ct. 592, 98 L.Ed.2d 686 (1988) (the Supreme Court did not address the Ninth Circuit's finding in this respect); Doe v. Board of Educ., 1996 WL 79411, at *3 (N.D.Ill. Feb.16, 1996) (“The continued provision of educational services to a student who has been expelled for reasons unrelated to a disability is not expressly required by the IDEA or its regulations, nor is there any reason to believe that Congress intended to erect an impenetrable shield insulating students with disabilities from the consequences of misconduct totally unrelated to their disabilities."), mot. for recons, granted, 1996 WL 197690 (N.D.Ill. Apr.22, 1996) (recognizing that OSEP had taken a contrary position in an opinion letter and finding "that the positions taken by OSEP are entitled to deference"); Doe v. Koger, 480 F.Supp. 225, 229 (N.D.Ind.1979) (stating that the Act “only prohibits the expulsion of handicapped children who are disruptive because of their handicap").


. Virginia has concentrated on the interpretation of the phrase "all children,” but we have concluded that "all” means "all" and that concentration should more appropriately be focussed on the statutory requirement of “a free appropriate public education.” The right to suspend or expel for conduct unrelated to a child's disability is in no way forbidden if an alternative educational setting is provided during the period of suspension or expulsion. In addition to being the kinds of arguments more appropriately addressed to Congress than to us, many of Virginia's policy-based arguments concerning the need to allow local school officials to discipline their students in an appropriate manner are therefore largely beside the point.


. The Court found, though, that the issue was moot as to one of the students. 484 U.S. at 317-18, 108 S.Ct. at 600-01.


. The Tenth Amendment states:"The powers not delegated to the United States by the Constitution, nor prohibited by it to the States, are reserved to the States respectively, or to the people.”